Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 15, 2018

                                       No. 04-17-00214-CV

                                   Amin Q. ALI and Salma Ali,
                                           Appellants

                                                  v.

                                    Nizarshah MOHAMMAD,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CI10486
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

        The Appellant’s unopposed first motion for extension of time to file motion for rehearing is
granted. The appellant’s motion for rehearing is due April 23, 2018.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court